Citation Nr: 1704211	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to maxillary/frontal sinusitis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include panic attacks, bipolar disorder and depression, to include as secondary to maxillary/frontal sinusitis.

3.  Entitlement to service connection for migraine headaches, to include as secondary to maxillary/frontal sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty service from February 1978 to February 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs VA Regional Office (RO) in Pittsburgh, Pennsylvania. 

In June 2013, the Veteran and her spouse testified before the undersigned Acting Veterans Law Judge (AVLJ) during a Board videoconference hearing.  A transcript of the hearing has been associated with the claims folder.

The claims were remanded by the Board for additional development in September 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to attempt to obtain additional evidence.  In a March 2010 letter included in the Veteran's private treatment records, a physician requested a copy of the Veteran's private treatment records for the purpose of evaluating the Veteran's eligibility for Social Security Administration (SSA) disability benefits.  Notably, there is no indication that attempts have been made to obtain the Veteran's SSA disability records.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of her records from the Social Security Administration.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2016).

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If further action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




